ERVIN, Justice
(dissenting).
I concur in Judge Johnson’s dissent. In Palethorpe v. Thomson (Fla.), 171 So.2d 526, the majority opinion construed the. statutes which licensed and taxed house-trailers as motor vehicles to be constitutionally valid if a house trailer was used or was susceptible of being used as a motor-vehicle unit. We accorded to such a house-trailer the statutory construction and presumption that it should be considered a-, motor vehicle unit unless and until it was. found from its actual use to be a dwelling.. Only then was it to be subject to tangible-personal property taxation. In the instant: case if we follow the majority opinion im Palethorpe v. Thomson the statutory presumption is that unsold house trailers on-dealers’ lots are susceptible of being used’ as motor vehicle units. While they are so-held for sale there can be no showing they are used for dwellings. In such situation if' we follow the rationale of Palethorpe v. Thomson, such house trailers would not be-subject to tangible personal property taxes.
ROBERTS, J., and JOHNSON, District Court Judge, concur.